Kennedy, J.,
after argument, said that the act contemplated our own corporations, and did not extend to those of another state, and accordingly the rule was made absolute, and the service set aside.*

 By act of 21st March, 1849, (Pampk.p. 216,) process against any foreign corporation may be served upon any officer, agent, or engineer of such corporation, either personally, or by copy, or by leaving a certified copy at the office, depot, or usual place of business of said corporation. Under this act the following return to a summons was held sufficient by the district court for the city and county of Philadelphia — “ Served by leaving a true and attested copy of the within writ, with an agent of the defendant, Dec. 22, 1849, and leaving a certified copy in the office attached to the depot, January 7, 1850.” Kennard v. The Railroad, 7 Leg. Int. 39.